Citation Nr: 9912522	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  96-21 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Evaluation of service-connected right ankle instability with 
post-traumatic arthritis, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1983 to 
December 1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1995 decision by the Baltimore, 
Maryland, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for right ankle 
instability with post-traumatic arthritis and assigned a 10 
percent rating effective from December 22, 1990.  
Subsequently, the RO, by a September 1997 decision, re-
evaluated the veteran's service-connected right ankle 
disorder as 20 percent disabling, effective from December 22, 
1990. 

The veteran also appealed a rating as to service-connected 
lumbosacral strain.  However, he notified the Board in April 
1999 that he wished to withdraw this issue from appellate 
consideration.  Under 38 C.F.R. § 20.204(b) (1998), a 
substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  Accordingly, this 
issue is not now before the Board.  

By a November 1997 statement and a letter faxed to his 
representative in August 1998, the veteran raised the issue 
of entitlement to an additional month of a temporary total 
rating under 38 C.F.R. § 4.30 (1998) on account of the need 
for convalescence following treatment of service-connected 
disability.  This issue has not been properly developed for 
appellate review and is not intertwined with the issue on 
appeal.  Accordingly, it is referred to the RO for 
appropriate action.


FINDING OF FACT

The veteran experiences marked limitation of motion in the 
right ankle with dorsiflexion limited to 5 degrees and 
plantar flexion limited to 10 degrees.



CONCLUSION OF LAW

A rating greater than 20 percent for right ankle instability 
with post-traumatic arthritis is not warranted.  38 U.S.C.A. 
§§ 1155 (West 1991); 38 C.F.R. §§ 4.71a (Diagnostic Codes 
5003, 5010, 5271) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative allege, in substance, that 
the veteran's service-connected right ankle disability is 
manifested by chronic pain and instability which have become 
worse over time, thereby entitling the veteran to a higher 
rating.  The veteran and his representative also request that 
the benefit of the doubt be given to the veteran.

Initially, the Board observes that disability evaluations are 
determined by the application of a schedule of ratings which 
is based, as far as can practically be determined, on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (1998).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (1998).  
Furthermore, in cases where the original rating assigned has 
been appealed, consideration must be given to whether the 
veteran deserves a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Historically, the veteran has been service connected for 
right ankle instability with post-traumatic arthritis which 
was most recently found to be 20 percent disabling under 
Diagnostic Code 5271 (limitation of motion).  See RO 
decisions entered in February 1995 and September 1997.  Given 
potentially applicable rating criteria, he will only be 
entitled to a higher evaluation if ankylosis is shown.  
Specifically, Diagnostic Code 5270 provides that ankylosis of 
either ankle warrants a 20 percent evaluation when there is 
ankylosis in plantar flexion at less than 30 degrees; a 30 
percent evaluation is warranted when there is ankylosis in 
plantar flexion between 30 and 40 degrees, or in dorsiflexion 
between 0 and 10 degrees; and, a 40 percent evaluation is 
warranted when there is ankylosis in plantar flexion at more 
than 40 degrees, in dorsiflexion at more than 10 degrees, or 
with abduction, adduction, inversion or eversion deformity.  
38 C.F.R. § 4.71a (Diagnostic Code 5270) (1998).

However, the Board finds that, based upon the findings at the 
most recent VA examinations, and a review of all medical 
records associated with the claims file, the veteran does not 
have ankylosis and thus does not meet the requirements to be 
awarded a greater disability rating under Diagnostic Code 
5270. 

Specifically, the veteran's service medical records show 
treatment for right ankle pain and swelling in November 1983.  
The diagnosis was recurrent right ankle sprain.  Moreover, 
while VA treatment records, dated from February 1991 to 
August 1991, and VA examination reports, dated from April 
1992 to September 1997, show the veteran's complaints of 
right ankle pain and/or instability, none of these records 
show that the veteran's ankle is ankylosed.  See VA 
examination report dated in April 1992, July 1994, September 
1997, and VA treatment records dated in February 1991.  (The 
Board notes that the treatment records also show the 
veteran's complaints, diagnoses, and/or treatment for a 
fractured right tibia starting in March 1991.  See VA 
treatment records dated in March 1991 and April 1991.)  
Additionally, right ankle x-rays do not show ankylosis.  See 
February 1991 x-rays of the tibia and fibula which were 
negative for a fracture, periosteal reaction, or soft tissue 
density and March 1991 right ankle x-rays which revealed 
focal benign appearing periosteal bone formation along the 
distal shaft of the fibula about two inches above the ankle 
joint and a subchondral osteophyte formation arising from the 
anterior lip of the distal tibia consistent with a 
degenerative process.)

In fact, at the veteran's July 1994 VA examination, it was 
reported that the right ankle range of motion was 0 degrees 
of dorsiflexion and 20 degrees of plantar flexion.  The 
examiner opined that the foregoing loss in motion was 
"moderate."  The examination also disclosed enlargement of 
the lateral aspect of the ankle joint, lateral instability, 
and negative drawer's sign.  X-rays of the right ankle 
revealed a slight deformity of the distal end of the right 
tibia and fibula probably due to an old fracture, widening of 
the mortise angle, slight swelling of the soft tissue, and 
moderate post-traumatic arthritis.  

Similarly, at a September 1997 VA examination, it was 
reported that the right ankle range of motion was to 5 
degrees of dorsiflexion and 10 degrees of plantar flexion.  
The examiner opined that the veteran had no pain on 
manipulation of the right ankle.  Additionally, the only 
deformity was that the external malleolus was more prominent 
than on the left.  Lastly, the examiner reported that the 
right ankle had no edema or swelling and the veteran's gait 
was normal.  X-rays of the right ankle were also normal.  The 
diagnosis was a history of right ankle trauma with limitation 
in range of motion.

Private treatment records from Dr. Lee J. Krantz, dated from 
November 1991 to July 1994, show that the veteran was given 
Tylenol # 3 and/or Darvocet for pain.  See treatment records 
dated in November 1991, December 1991, and January 1992.  
However, it is not clear from these records whether this pain 
medication was given for his right ankle disorder.  Moreover, 
these records are also negative for ankylosis.

Consequently, given the veteran's ankle motion, a rating is 
not warranted under Diagnostic Code 5270.  This is true 
throughout the period of time during which his claim has been 
pending.  Fenderson, supra.

The Board notes that functional loss attributable to pain on 
use has been considered in arriving at the current 
assessments.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (1998); 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206-207 (1995).  Although the veteran has 
complained of pain that affects his ankle function, it is 
important to note that the veteran's 20 percent rating is for 
"marked" limitation of motion under Diagnostic Code 5271-
the highest disability rating available for limitation of 
motion of an ankle, short of ankylosis.  In such an instance, 
where "the appellant is already receiving the maximum 
disability rating" for limitation of motion, consideration 
of the provisions of DeLuca v. Brown, 8 Vet.App. 202 (1995) 
(functional impairment due to pain must be equated to loss of 
motion) is not required.  Johnston v. Brown, 10 Vet. App. 80, 
85 (1997); see also VAOPGCPREC 36-97 (Dec. 12, 1997).  
Additionally, while service connection is in effect for 
arthritis of the right ankle, it should be noted that such 
disability is evaluated on the basis of limitation of motion 
which, as already noted, is accounted for by the limitation 
of motion rating under Diagnostic Code 5271.  Diagnostic 
Codes 5003, 5010.  

Based on the foregoing arguments, the Board has given 
consideration to the potential application of various 
provisions of 38 C.F.R., Parts 3 and 4, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  As discussed above, the 
medical evidence explicitly reveals that a 20 percent 
evaluation is in order for marked limitation of motion.  
However, the Board finds that the evidence does not establish 
that his right ankle disorder presents such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  Although the 
veteran has described his ankle as being so bad that his 
daily activity is adversely affected, the evidence does not 
show an exceptional or unusual disability picture as would 
render impractical the application of the regular schedular 
rating standards.  See 38 C.F.R. § 3.321 (1998).  The current 
evidence of record does not demonstrate that ankle problems 
have resulted in frequent periods of hospitalization or in 
marked interference with employment.  § 3.321.  It is 
undisputed that his service-connected disability has an 
adverse effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (1998).  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.  

The Board has considered the doctrine of giving the benefit 
of the doubt to the veteran under 38 U.S.C.A. § 5107 and 38 
C.F.R. §§ 3.102, 4.3 (1998), but does not find that the 
evidence is of such approximate balance as to warrant its 
application.  In short, the preponderance of the evidence is 
against the claim.  


ORDER

An evaluation greater than 20 percent for right ankle 
instability with post-traumatic arthritis is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

